Exhibit 10.1


[sdnletteragreementfeb_image1.jpg]        
                                
33587 Walker Road                        
Avon Lake, OH 44012                        
440.930.1000                            
www.polyone.com                            


February 10, 2016




Mr. Stephen D. Newlin

Dear Steve:
This letter amends the letter agreement dated March 6, 2014 (the “Letter
Agreement”) between you and PolyOne Corporation (“PolyOne”), which Letter
Agreement sets forth the terms and conditions of your continued employment as
the Executive Chairman of PolyOne. We have agreed that the Letter Agreement will
be amended in the following respects and any provisions in the Letter Agreement
that specifically address the same topics addressed below will have no further
force and effect, but all other terms of the Letter Agreement will remain
unchanged. Capitalized words and phrases used herein that are not otherwise
defined will have the meanings ascribed to those words and phrases in the Letter
Agreement.


The Board has exercised its discretion under the Letter Agreement to extend the
termination of the Employment Period from February 21, 2016 until July 1, 2016
and you have agreed to such extension. Section 4(a) of the Letter Agreement is
hereby amended to substitute “July 1, 2016” for “February 21, 2016” where it
appears therein.


In addition, PolyOne currently maintains an office in Carefree, Arizona and, for
the five-year period following your retirement as described in Paragraph
4(a)(iv) of the Letter Agreement, PolyOne will maintain this (or other suitable)
office space in the Scottsdale, Arizona geographic area and will provide you
access to such office space and the secretarial and technical support employed
by PolyOne at such office space.


In all other respects, the Letter Agreement will remain in full force and
effect.






--------------------------------------------------------------------------------


Stephen D. Newlin
Page 2




If you find this letter acceptable, please sign and date the letter below and
return it to me. This amendment to the Letter Agreement will become effective on
the latest date set forth below.




Sincerely,




POLYONE CORPORATION




By: /s/ Richard H. Fearon
Name: Richard H. Fearon
Title:
Lead Director


Date: February 10, 2016




I agree to the terms and conditions
in this letter agreement




/s/ Stephen D. Newlin
Name:    Stephen D. Newlin
Date: February 10, 2016    
















